968 F.2d 1221
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Joe KRAFT, Plaintiff-Appellee,v.Clinton William LOVE;  Rosemary Love, a/k/a Rose Mary Love;Joseph Cody Love, Defendants-Appellants,andFederal Deposit Insurance Corporation, as Receiver of FirstNational Bank of Browning;  First State Bank ofShelby, Defendants-Appellees.
No. 91-35129.
United States Court of Appeals, Ninth Circuit.
June 30, 1992.

Before FARRIS, WILLIAM A. NORRIS and KOZINSKI, Circuit Judges.

ORDER

1
We affirm substantially for the reasons set forth in the district court's orders of June 4, 1991, October 26, 1990, September 5, 1989, and May 31, 1988.